Order unanimously reversed and proceedings dismissed, without costs of this appeal to any party. Memorandum: This appeal is from an order in an article 78 proceeding which mandates the President of the Village of Ilion and the members of its Board of Trustees to officially withdraw a certain map of the village as an authorized document. There is nothing in the record before this court to show that this map is required by law or has ever been officially adopted by the village as an authorized document or otherwise. Indeed this was conceded by the respondent at oral argument of this appeal. It is not contended that the map gives the village title to any of the respondent’s real property. Since the village has taken no illegal action with respect to this map (indeed it has taken no action at all), mandamus does not lie. (Appeal from order of Special Term, directing respondents to withdraw a map of Village of Ilion.) Present — Williams, P. J., Bastow, Goldman, Henry and Noonan, JJ.